Citation Nr: 1048426	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-20 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an initial compensable rating for a right index 
finger strain.

2. Entitlement to an initial compensable rating for 
costochondritis.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1986 to February 
1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision decided by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Columbia, South Carolina, and issued by the RO in Atlanta, 
Georgia.

The Board observes that service connection was granted for 
costochondritis in a rating decision issued in December 2004 and 
for a right index finger strain in a Board decision March 2005, 
which was implemented in a rating decision issued in June 2005.  
Thereafter, additional evidence was received in September 2005, 
within one year of both rating decisions.  As such, the Veteran 
was afforded a VA examination in June 2006.  The RO indicated in 
the July 2006 rating decision on appeal that the Veteran's claims 
were being reviewed as a result of the additionally received 
evidence.  See 38 C.F.R. § 3.156(b) (2010).  Therefore, the Board 
finds that the issues on appeal are properly characterized as 
initial rating claims, as shown on the first page of this 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's initial 
rating claims so that she is afforded every possible 
consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).

The Veteran contends that her right index finger strain and 
costochondritis are more severe than the currently assigned 
ratings.  She alleges that she experiences pain and that there 
has been no improvement in her disabilities.  Therefore, the 
Veteran claims that initial compensable ratings are warranted. 

The Board finds that a remand is necessary in order to obtain 
outstanding treatment records.  In this regard, the Board notes 
that treatment records from Eisenhower Army Medical Center dated 
from March 1997 through October 2004 are contained in the claims 
file and were considered in connection with the Veteran's initial 
rating claims.  However, in her April 2009 substantive appeal (VA 
Form 9), she indicated that she wished for treatment records from 
such facility dated from October 2004 to the present be 
considered in her appeal.  These records have not been requested 
or obtained.  Therefore, a remand is necessary to obtain 
outstanding records from Eisenhower Army Medical Center dated 
from October 2004 to the present.  The Board further notes that 
the Veteran also receives treatment at the Augusta, Georgia, VA 
Medical Center and records dated through February 2009 are 
contained in the claims file.  Therefore, on remand, treatment 
records from such VA facility dated from February 2009 to the 
present should also be obtained for consideration in the 
Veteran's appeal.

The Board observes that the Veteran was most recently afforded a 
VA examination in February 2009 in order to assess the current 
severity of her right index finger strain and costochondritis.  
Therefore, after securing all outstanding records, the agency of 
original jurisdiction (AOJ) should review the record and 
determine if any additionally-indicated development, to include 
affording the Veteran any contemporary examinations, deemed 
necessary for the appropriate adjudication of the claims should 
be conducted.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary 
authorization from the Veteran, obtain 
outstanding treatment records from Eisenhower 
Army Medical Center dated from October 2004 
to the present and from the Augusta VA 
Medical Center dated from February 2009 to 
the present.  All reasonable attempts should 
be made to obtain such records.  If any 
records cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not exist 
or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  After securing all outstanding records, 
the AOJ should review the record and conduct 
any additionally-indicated development, to 
include affording the Veteran any 
contemporary examinations, deemed necessary 
for the appropriate adjudication of the 
claims.

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's initial rating claims should be 
readjudicated based on the entirety of the 
evidence.  If the claims remain denied, the 
Veteran should be issued a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


